Citation Nr: 0702664	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as due to herbicide 
exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Of record is an April 1989 Social Security Administration 
(SSA) decision.  This decision shows that the veteran was 
awarded disability benefits.  Medical records considered in 
the adjudication of the SSA claim are not associated with the 
claims file, and there is no indication of an attempt to 
obtain such records.  As those records may also contain 
information pertinent to the veteran's claims, and VA is 
required to obtain them.  Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992); 38 C.F.R. § 3.159 (2006).

The veteran alleges that he has PTSD as a direct result of 
his being the victim of a sexual assault carried out by 
fellow American servicemen between September and December 
1965 in Subic Bay, Philippines while on shore leave in the 
Philippines from the USS Sproston (DD-577).  See PTSD 
Questionnaires, received by VA in May and July 2003.  In the 
course of a local hearing conducted in August 2004 he seemed 
to testify that this assault occurred sometime in 1967.  See 
page five of hearing transcript.  

The medical record contains medical evidence/opinions which 
address the question whether the veteran has PTSD related to 
an in-service sexual trauma event.  A January 2002 VA PTSD 
assessment report shows that the veteran claimed to have been 
charged with drunk and disorderly by military place after 
being sexually assaulted.  He claimed the alleged assault 
took place a few months into his military service [which 
began in June 1965] while on leave in the Philippines.  

Personnel records on file show that the veteran was found 
guilty of being drunk and disorderly in March 1967 while on 
liberty in Yokusuka, Japan.  Another record shows that while 
on liberty in Honolulu, Hawaii in October 1967 he was be 
drunk while in uniform.  There is no evidence of any non 
judicial punishment for being drunk or out of uniform while 
in the Philippine Islands.  Still, it is possible that he was 
arrested by Shore Patrol and that the command of the USS 
Sproston chose not to prosecute the offense.

During a May 2003 VA PTSD examination the veteran reported 
that while on shore leave in the Philippines he was sexually 
assaulted by other servicemen.  He added that this occurred 
in an alley whereafter he was later discovered by military 
police and charged with being drunk and disorderly.  PTSD was 
diagnosed.  An August 2004 letter from a sexual trauma 
therapist at the Boston Vet Center shows that she opined that 
the veteran had PTSD which clearly originated from a military 
sexual assault.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

If PTSD is based on personal assault in-service, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident. Examples of 
such evidence include, but are not limited to:  records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The personnel records on file show that the veteran's 
enlisted performance ratings for military behavior 
essentially remained constant between the time of the alleged 
1965 assault and March 1967.  Beginning in March 1967, the 
veteran is shown to have begun to have disciplinary-related 
problems, primarily related to alcohol abuse.  

While several VA medical records, discussed above, are on 
file which essentially relate the veteran's PTSD to a being 
sexually assault while on leave in the Philippines, at which 
time he was purportedly charged by military police as being 
drunk and disorderly, available personnel records do not show 
that he was ever charged with the offense of being drunk and 
disorderly by his command  in 1965.  Thus, in this case the 
evidence concerning the veteran's claimed on-service stressor 
is clearly not credible.  Per this remand, additional 
development need be undertaken in an effort to verify the 
veteran's claimed in-service stressor.  

The veteran also alleges entitlement to service connection 
for peripheral neuropathy of the lower extremities due to 
herbicide exposure, specifically, Agent Orange.  See VA Form 
21-4138, dated in July 2002.  See also VA Form 21-4138, 
received in April 2003.  It is significant to note that 
service records show the veteran had Vietnam service and it 
must be determined whether the appellant is entitled to the 
presumption that he was exposed to Agent Orange as claimed.  
In this respect the Board acknowledges that there is no 
current evidence that the appellant ever served on the land 
mass of the Republic of Vietnam.  Still, as no effort has 
been made to verify any such service further development is 
in order.  

In this latter regard, the application of the decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006) (Service in the 
Republic of Vietnam must be read to include service near the 
shores of Vietnam without regard as to whether there was an 
actual visitation to the land mass of Vietnam.), is currently 
stayed.  Ribaudo v. Nicholson, No. 06-2762 (U.S. Vet. App. 
Jan. 26, 2007) (Per curiam order).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the service 
connection claims on appeal, as outlined 
by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
adjudication of the appellant's SSA 
disability benefits award.  If no records 
are available, a formal written 
unavailability memorandum must be added 
to the claims file.

3.  Notify the veteran that he may submit 
alternative forms of evidence in support 
of his claim for PTSD secondary to 
personal assault.  Such evidence 
includes:  records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; and 
statements from family members, 
roommates, fellow service members or 
clergy; and/ or any other type of 
evidence that reflects behavior changes 
following an alleged assault.  

The veteran should be asked to provide a 
more detailed written statement regarding 
the alleged sexual assault, including 
names, approximate dates and the 
locations where the events took place.  
If he was charged by Shore Patrol but his 
command dropped the charge he should 
identify where proof may be secured.  For 
example, does the veteran have any 
paperwork from the arresting shore patrol 
personnel?  Does he have any alcohol 
counseling records from 1965?

4  The RO should pursue all reasonable 
avenues of development in an attempt to 
verify the alleged sexual assault 
incident, including contacting the United 
States Army and Joint Services Records 
Research Center (JSRRC), and all other 
appropriate authorities, including the 
Naval Historical Center.  Those 
authorities are requested to review the 
ship deck logs for evidence which would 
corroborate the appellant's history of 
the claimed events from the fall of 1965 
while attached to the Sproston.  

5.  After all the above requested 
development is completed, the RO should 
prepare a report detailing the nature of 
any stressor verified by the independent 
record.

6.  If and only if the stressor is 
verified, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  With this request, the RO 
should provide the examiner with a list 
of all stressors that have been verified. 
 The claims folder must be provided to 
the examiner for review.  Regarding PTSD, 
if found, the examiner should express an 
opinion as to whether the veteran has 
PTSD related to his military service and 
whether a diagnosis of PTSD is 
supportable solely by stressor(s) that 
have been supported in the record.  The 
RO should advise the examiner that she/he 
may not rely upon any unverified stressor 
in determining whether the veteran's in-
service experiences were of sufficient 
severity to support a diagnosis of PTSD. 
 The examiner should provide detailed 
rationale, with specific references to 
the record, for his opinion.  All special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all the 
consequences of his failure to report for 
the examination in order the he may make 
an informed decision regarding his 
participation in said examination.

7.  The RO should contact the veteran and 
request that he detail his service on the 
land mass of the Republic of Vietnam.  If 
such service is reported the RO must 
attempt to verify it.  If such service is 
in fact verified then the veteran should 
be scheduled for a VA neurological 
examination for an opinion as to whether 
the veteran has peripheral neuropathy, 
and if so, whether there it is at least a 
50 percent chance that his peripheral 
neuropathy was incurred as a result of 
active service.  The claims folder must 
be made available to the physician for 
review of the case.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

10.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental SOC (SSOC) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


